CASE 1:28:€F:00443-LAK Decument §8-4FilBitet2LDALz020P ayagk of dt 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

7 Som se |— — — S| & Se F&F |. Fe Be kg x
UNITED STATES OF AMERICA :

: ORDER ACCEPTING THE PLEA

~~ Va = : ALLOCUTION BEFORE A

: UNITED STATES

DANIEL MELAMED, : MAGISTRATE JUDGE
a/k/a “Danny,” é
Sl 19 CR 443 (LAK)
Defendant.

= — = FF em oe ee See Oe OE UL EE LhUrv LULU xX

Lewis A. Kaplan, United States District Judge

On November 25, 2020, pursuant to Federal Rule of Criminal
Procedure lil, United States Magistrate Judge Gabriel W.
Gorenstein, after presiding over a plea allocution with the
defendant’s consent, reported and recommended that the defendant's
plea of guilty be accepted. The Court has reviewed the transcript
of the plea allocution and has determined that the defendant
entered the plea of guilty knowingly and voluntarily and that there
is a factual basis for it. Accordingly, it is hereby

ORDERED that the defendant’s plea of guilty is acceptable to
the Court. The Clerk of Court is directed to enter the defendant's
plea of guilty.

Dated: New York, New York
December 49, 2020

  

THE HONORABLE Lywis al KAPLAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
